Exhibit 99.1 For Immediate Release GEORGIA-CAROLINA BANCSHARES ANNOUNCES RECORD ANNUAL EARNINGS January 30, 2013 Augusta, Georgia Georgia-Carolina Bancshares, Inc. (GECR.OB) (the “Company”), parent company of First Bank of Georgia, todayreportednet income of $6,621,000, or $1.84 per diluted common share, for the twelve months ended December 31, 2012, compared to net income of $4,099,000, or $1.15 per diluted common share, for the twelve months ended December 31, 2011. The Company reported that net income totaled $1,392,000, or $0.39 per diluted common share, for the three months ended December 31, 2012, compared to net income of $938,000, or $0.26 per diluted common share, for the three months ended December 31, 2011. Book value increased $1.92 during the year and totaled $15.96 per common share at December 31, 2012, compared to book value of $14.04 per common share at December 31, 2011.Reported earnings represent a 12.16% return on average equity and a 1.34% return on average assets for the twelve months ended December 31, 2012. Remer Y. Brinson III, President & CEO of the Company, stated “We have reported very strong earnings performance in 2012 as evidenced by our increased quarterly and year to date income, when compared to the same periods last year. Our results reflect increased net interest income and sizeable increases in mortgage origination income.During the year, we recorded less in loan loss provision expense and more in other real estate valuation expense when compared to 2011.This is the result of the movement of non-performing loans to other real estate owned and then to liquidation.During 2012, we had $5.2 million in additions to other real estate owned while reductions and liquidations for the year totaled $6.3 million.” “Total non-performing assets have continued to decline and now represent 1.93% of assets, compared to 2.99% at December 31, 2011.Net charge offsalso declined to $245,000 or.09% of net average loans for the twelve months ended December 31, 2012, as compared to $2,789,000 or .90% of average loans for the twelve months ended December 31, 2011.” Brinson continued, “Despite our strong performance in 2012, we continue to experience a relatively weak economy. Loan demand remains soft and the sustainability of the strong mortgage origination volume is uncertain.However, we continue to provide a high level of customer service while maintaining strong expense control.Our capital ratios are very strong which enabled us to offer the payment of quarterly cash dividends to shareholders in 2012.” Total assets increased 2.62% to $506.2 million since December 31, 2011.Total loans, excluding loans held for sale, declined 6.9% during the twelve months ended December 31, 2012, to $265.8 million.However, loans held for sale increased 7.1% since year end 2011, reflecting the increased mortgage origination volume.For the twelve months ended December 31, 2012, total deposits increased 1.35% to $417 million, including core deposit growth of 15.9%.Core deposits totaled $247.6 million at December 31, 2012. First Bank of Georgia has previously announced plans to open a new branch office in Evans, Georgia, which will represent our seventh branch location. This office is projected to open in the first half of 2013. Georgia-Carolina Bancshares’ common stock is quoted on the OTC Bulletin Board under the symbol “GECR”.First Bank of Georgia conducts banking operations through offices in Richmond County (Augusta), Columbia County, and McDuffie County (Thomson), Georgia and operates mortgage origination offices inAugusta and Savannah, Georgia. This press release may contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, which can generally be identified by the use of forward-looking terminology such as “believes,” “expects,” “may,” “will,” “should,” “anticipates,” “plans” or similar expressions to identify forward-looking statements, and are made on the basis of management’s plans and current analyses of the Company, its business and the industry as a whole.These forward-looking statements are subject to risks and uncertainties, including, but not limited to, economic and market conditions, competition, interest rate sensitivity and exposure to regulatory and legislative changes, and other risks and uncertainties described in the Company’s periodic filings with the Securities and Exchange Commission. Although we believe that the assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove to be inaccurate.Therefore, we can give no assurance that the results contemplated in the forward-looking statements will be realized.The inclusion of this forward-looking information should not be construed as a representation by the Company or any person that the future events, plans, or expectations contemplated by the Company will be achieved.The Company undertakes no obligation to update publicly or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Balance Sheets (dollars in thousands) December 31, December 31, ASSETS Cash and due from banks $ $ Securities available-for-sale Loans Allowance for loan losses ) ) Loans, held for sale Bank premises and fixed assets Accrued interest receivable Other real estate owned, net of allowance Federal Home Loan Bank stock Bank-owned life insurance Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Deposits Non-interest bearing $ $ Interest-bearing: NOW accounts Savings Money market accounts Time deposits of $100,000, and over Other time deposits Total deposits Federal Home Loan Bank and other borrowings Repurchase agreements Other liabilities Total liabilities Shareholders' equity Preferred stock, par value $.001; 1,000,000 shares authorized; none issued - - Common stock, par value $.001; 9,000,000 shares authorized; 3,528,296 and 3,592,140 shares issued and outstanding 4 4 Additional paid-in-capital Retained earnings Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Statements of Income (dollars in thousands, except per share amounts) Three Months Ended Twelve Months Ended December 31, December 31, Interest income Interest and fees on loans $ Interest on taxable securities Interest on nontaxable securities Interest on Federal funds sold and other interest 14 16 65 88 Total interest income Interest expense Interest on time deposits of $100,000 or more Interest on other deposits Interest on funds purchased and other borrowings 9 Total interest expense Net interest income Provision for loan losses ) ) Net interest income after provision for loan losses Noninterest income Service charges on deposits Gain on sale of mortgage loans Gain on sale of securities ) 44 ) 58 Other income/loss Total noninterest income Noninterest expense Salaries and employee benefits Occupancy expenses Other real estate expenses Other expenses Total noninterest expense Income before income taxes Income tax expense Net income $ Net income per share of common stock Basic $ Diluted $ Dividends per share of common stock $ $
